IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20671
                        Conference Calendar



OLALUMADE BAMIDELE,

                                           Plaintiff-Appellant,

versus

THE CITY OF HOUSTON POLICE
DEPARTMENT; THE CITY OF HOUSTON,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-3823
                       - - - - - - - - - -

                           June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Olalumade Bamidele, Texas prisoner # 684802, appeals from

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as duplicative and thus malicious.   Bamidele asserts for the

first time on appeal that he did not receive a complete copy of

the district court’s order of dismissal.    The record does not

reflect any attempt by Bamidele to obtain a copy of the order

even though he received notice of the court’s dismissal and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-20671
                                -2-

timely filed a notice of appeal.   Bamidele also refers to Fed. R.



Civ. P. 2 and 4, but he has failed to explain how the district

court violated these rules.   Fed. R. App. P. 28(a)(8).   Bamidele

has not demonstrated that the district court abused its

discretion in dismissing his complaint pursuant to 28 U.S.C.

§ 1915(e).   Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir.

1988).   Accordingly, the judgment of the district court is

AFFIRMED.